Title: From Thomas Jefferson to the County Lieutenant of Berkeley, 21 October 1780 [document added in digital edition]
From: Jefferson, Thomas
To: Swearingen, Josiah


      
        Sir
        In Council Octr. 21 1780
      
      As various circumstances have delayed the march of Colo. Crocketts battalion so much longer than had been hoped, we think it proper to countermand the march of the militia from your County westward at this late Season of the year. it is probable that the ensuing Season must be opened by considerable aids of men to the westward.—
      I am with great respect Sir. Your most obedt Servant
      
        Th: Jefferson
      
    